Citation Nr: 1216848	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  11-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of zero percent for service-connected bilateral hearing loss from January 31, 2008, to November 5, 2009; and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Cleveland, Ohio, respectively.

The Board notes that by decision issued in September 2009 it granted service connection for bilateral hearing loss.  By rating decision issued in October 2009, the RO in Detroit, Michigan, effectuated the Board's September 2009 decision and awarded service connection for bilateral hearing loss effective January 31, 2008 and assigned a noncompensable disability rating.  The RO thereafter scheduled the Veteran for a VA examination that was held in November 2009.  By rating decision issued in January 2010, the RO in Cleveland, Ohio, awarded a 30 percent disability rating effective November 5, 2009, based upon the VA examination findings.

In March 2010, the Veteran's representative submitted a Notice of Disagreement with the effective date of November 5, 2009, for the award of the 30 percent disability rating.  The Veteran, however, also submitted a handwritten statement that same month in which he disagreed with the decision not to pay him retroactive pay to January 31, 2008.  Reading the Veteran's statement liberally, the Board interprets his statement as a disagreement with the RO's failure to assign an initial compensable disability rating for his now service-connected hearing loss.  Consequently, although the RO has developed the Veteran's appeal as one of entitlement to an earlier effective date of the 30 percent disability rating, the Board finds that the Veteran's appeal is best characterized as entitlement to a rating higher than 0 percent prior to November 5, 2009, and higher than 30 percent thereafter, which issue requires consideration of whether an effective date earlier than November 5, 2009, for the 30 percent award is warranted.  Thus, the issue has been recharacterized as set forth on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a March 2010 statement, the Veteran indicated that, in June 2009, he had been sent by the VA Medical Center in Saginaw to Hear U.S.A. for a hearing test and that he was given new hearing aids at that time.  The Board finds these treatment records may be probative for purposes of determining the severity of the Veteran's bilateral hearing loss at that time and should be obtained.  In addition, VA records are considered part of the record on appeal because they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, therefore, the RO should obtain the Veteran's VA treatment records from the Saginaw, Michigan, VA Medical Center since 2009 relating to treatment or evaluation of his bilateral hearing loss, to include any reports from Hear U.S.A. (or other private medical facility the Veteran may have been sent to for audiometric testing) in or around June 2009.  If the outside records are not otherwise available via the VA medical records system, the Veteran should be contacted and requested to submit a release so that VA may obtain them directly from this private care provider.

The Board notes that the Veteran's claim for a higher evaluation for his bilateral hearing loss is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the present case, the RO has provided the Veteran with a staged rating; however, the effective date of any staged ratings should be reevaluated when readjudicating the claim based on any new evidence obtained.

Furthermore, the Board notes that it appears that the special rating provision set forth 38 C.F.R. § 4.86(a) apply in evaluating the Veteran's bilateral hearing loss disability.  On remand, such provision must be considered in readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his medical records from the VA Medical Center in Saginaw, Michigan (to include reports of outside audiometric evaluations authorized by VA) relating to complaints of and treatment or evaluation for his service-connected bilateral hearing loss from 2009 to the present.  If any outside records are not otherwise available via the VA medical records system, the Veteran should be contacted and requested to submit a release so that VA may obtain them directly from this private medical care provider.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Thereafter, the Veteran's claim should be readjudicated to determine whether he is entitled to higher initial disability ratings for his service-connected bilateral hearing loss and the effective dates of any staged ratings.  In evaluating the Veteran's service-connected bilateral hearing loss, the special rating provisions set forth in 38 C.F.R. § 4.86(a) must be taken into consideration.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this case should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

